To address 
the General Assembly on behalf of Slovak citizens is 
a great responsibility. It is a great responsibility for all 
of us who have been entrusted with such a mandate by 
our citizens. They rightly expect that this unique global 
Organization will seek and find effective solutions 
to bring greater peace, stability and prosperity to 
humankind.

I believe that with President Ashe’s experience we 
will succeed in that task. I wish to thank his predecessor, 
Mr. Vuk Jeremi., for the vigour with which he presided 
over the General Assembly at its last session. I convey 
my deepest respect to Secretary-General Ban Ki-moon, 
whose foresight and impartial service epitomize the 
values of the Organization.

We have been going through a period of controversial 
changes and unperceived opportunities, as well as 
unprecedented challenges. The one thing that remains 
unchanged, however, is the power of our joint efforts 
and cooperation. Thrown off balance, the world expects 
that we will assume responsibility for taking resolute 
action together and on behalf of humanity, not governed 
solely by our narrow national or corporate interests. 
The time has come to learn to respect our diversity 
and become in truth the United Nations. Achieving the 
two primary goals of this Organization — peace and 
prosperity for all — remains our greatest challenge and 
our primary responsibility. Effective multilateralism is 
therefore in the national interest of us all.

Our resolve and ability to respond effectively are 
being tested by the current Syrian crisis. The conflict 
threatens the entire region. It is frightening not only 
because of the number of casualties and refugees; what 
is equally alarming is the inability of the Security 
Council to take any effective action. Thoughtful 
reflection on all the possible consequences of a military 
intervention in Syria makes it clear that there is only 
one good solution to this conflict, the diplomatic one. 
We must not be afraid to choose compromise solutions 
that could serve as a basis for positive resolution of the 
problem in the future. 

The United Nations plays a key role in ensuring that 
civilians have access to humanitarian aid, and that those 
who commit crimes against humanity are punished and, 
above all, in enforcing a truce and launching talks on 
stable post-conflict arrangements under the “Geneva 
II” initiative. Slovakia condemns the use of chemical 
weapons on principle as a crime against humanity 
and requests urgently that the perpetrators be brought 
before the International Criminal Court. Continued 
engagement on the part of the United Nations is 
essential, since there is no functioning alternative to 
its role.

Our recent experience in addressing international 
and national crises and conflicts in various regions of the 
world, including the so-called Arab spring, encourages 
us to be extremely cautious when considering action 
by the international community. The analysis of the 
consequences of such action must be at least as detailed 
and elaborate as that of how to conduct a potential 
intervention.

Slovakia’s involvement in international crisis 
management and in building and maintaining 
peace, stability and prosperity has long focused on 
Afghanistan, where the Slovak Republic has provided 
military as well as civilian and humanitarian aid. We 
greatly appreciate the work done by the United Nations 
Assistance Mission in Afghanistan and its challenging 
role in assisting the Afghan Government with its 
security, political and economic transition. 

Indeed, security, economic development, good 
governance, the protection of human rights for all and, 
last but not least, the preparation and organization of 
free elections, must be the founding pillars in building 
a new Afghan State. The upcoming presidential 
election will be a milestone in Afghanistan’s history. 
The key to success of all these processes, even beyond 
2014, is national reconciliation, based on the principles 
of constitutionality and respect for human rights. 
Afghanistan needs consistent, predictable and targeted 
support and assistance both from its neighbours and 
the entire international community. We consider 
cooperation between the United Nations and regional 
organizations pivotal in that regard.

Africa remains a vulnerable continent with a high 
concentration of conflicts. We believe that it will be 
able to make progress towards stability, prosperity and 
greater cooperation in a sustainable manner, with help 
from the United Nations and regional organizations 
such as the African Union. The 50 years of the African 
Union’s existence have contributed to increased 
cooperation and development throughout the continent, 
and I believe it will stay on that path. Preventing 
conflicts and resolving their primary causes are long 
and complex processes. Africa still needs attention and 



assistance from the international community, with a 
focus on preventive diplomacy and national ownership 
of all processes. The Slovak Republic supports more 
intensive cooperation between the United Nations and 
the African Union, as well as closer relations between 
the African Union and the European Union.

We continue to pay close attention to the security 
situation in the Middle East. We are glad to see some 
positive signals among the worrying news from this 
part of the world. Slovakia welcomes and supports 
the renewal of talks between Israel and Palestine. It 
seems, however, that talks are not enough. A number of 
binding agreements and resolutions have been agreed 
on to date in order to resolve numerous issues, but they 
have not been sufficiently complied with. We therefore 
expect more in the way of implementation of agreed 
solutions. That is vital to peace, security, stability and 
further development in the entire region.

Terrorism remains one of the most serious threats to 
peace and security. It plays a key role in many conflicts 
and most of its victims are civilians. We should keep 
our resolve to do everything to reach an agreement on 
a comprehensive convention on international terrorism. 
We will find a solution only through joint efforts under 
the auspices of the United Nations.

We cannot have a secure, safe and stable environment 
without effective arms control and disarmament 
procedures in place as the basic instrument for conflict 
prevention. The signing of the Arms Trade Treaty has 
shown that the United Nations has the potential to 
make history and contribute substantively to greater 
security in the world through its shared commitment 
to a responsible approach to arms trading. Slovakia 
believes that the collective efforts of the international 
community can ensure that the Treaty will soon enter 
into force, and we are prepared to do whatever is 
necessary to promote that. With regard to eliminating 
nuclear threats and their secondary consequences for 
health and the environment, Slovakia actively supports 
the entry into force of the Comprehensive Nuclear-Test-
Ban Treaty, which we consider to be an important pillar 
of nuclear disarmament and non-proliferation.

I wish to particularly stress — and I repeat this 
at every meeting here at the United Nations — that 
security sector reform is a key component of post-
conflict development and effective reinforcement 
of the rule of law. In the context of the consolidation 
process, we therefore consider it an inseparable part of 
the security/rule of law/development structure. If we 
cannot give people security, safety, education and jobs, 
they will be quick to draw guns again in desperation. 
Unfortunately, experience offers proof of that. Slovakia 
closely cooperates with the United Nations in building 
the effective and adequate capacity essential to 
security sector reform and emphasizing national and 
local ownership of all processes. The United Nations 
is a guarantor of an impartial system of support to its 
members in that area.

Enduring peace requires respect for freedom, 
democracy, the rule of law and human rights. The 
culture of impunity has no place in today’s world. 
The role of the International Criminal Court in the 
multilateral system is irreplaceable in that regard, as 
it focuses on preventing the perpetrators of the most 
serious crimes from going unpunished. But its decisions 
must be unquestionable. The Slovak Republic welcomed 
the adoption of amendments to the Rome Statute of the 
International Criminal Court in June 2010. Therefore, 
we call on all United Nations Members that have not yet 
done so to ratify the Rome Statute and its amendments.

This year, we celebrate the twentieth anniversary 
of the World Conference on Human Rights and the 
adoption of the Vienna Declaration and Programme 
of Action. Those historic documents are still relevant 
and represent a priority objective that the activities 
of the international community should pursue. They 
confirm that the universal nature of all human rights 
and fundamental freedoms is beyond question. At the 
same time, they emphasize the interconnection between 
peace and security, economic and social development, 
and respect for human rights.

There can be no peace without economic stability 
and prosperity. Ensuring sustainable development and 
social stability is beyond doubt the most effective way 
to prevent conflicts. That is an agenda in which the 
United Nations has enormous potential; however, it is 
one of the most fragmented within the United Nations 
system. We appreciate that this issue is among the key 
priorities of the current session.

Its relevance is also evident in a series of important 
side events that focus on meeting the Millennium 
Development Goals and the development agenda in 
general. We particularly appreciate the initiative of 
the General Assembly in organizing the High-level 
Meeting on Disability and Development with the aim 
of ensuring the inclusion of people with disabilities 



in the development agenda beyond 2015. There are 
some 1 billion people with disabilities worldwide, 
many of them living in poverty, who are still excluded 
from equitable access to education, health care, jobs, 
and social and legal support systems. This dialogue 
is another step forward towards the empowerment 
of people with disabilities. We want to stress the 
importance of including this issue in the development 
agenda beyond 2015. We are also paying increased 
attention to ensuring access to energy supply, water and 
safe food for all.

Slovakia wants to actively participate in the 
preparation of the development goals beyond 2015 
and is getting ready for a new stage in development 
cooperation. We have only recently become a 
member of the Development Assistance Council of 
the Organization for Economic Cooperation and 
Development, reflecting our commitment to becoming 
a full-fledged member of the international community 
of donor countries. Slovakia has thoroughly studied 
the report of the High-Level Panel on the Post-
2015 Development Agenda, which sets out a global 
framework for development cooperation goals. The 
goals and measures must be coherent with and integrate 
development, social and environmental aspects in line 
with the outcome of the United Nations Conference on 
Sustainable Development in Rio. 

The new goals must ensure effective and measurable 
results. The crucial task will be identifying resources 
to meet the new sustainable development goals. Our 
efforts to meet the Millennium Development Goals 
have been hindered by the ongoing lack of public funds 
and resources. The economic and financial crisis has 
helped to reveal a number of systemic deficiencies in 
the distribution and control of resources, in particular 
public ones, as well as the need to draw on innovative 
resources, including private ones, in the process. 
Slovakia wants to contribute to the discussion through 
its work in the Committee of Experts on Sustainable 
Development Financing.

Until recently, Slovakia was a recipient of 
development assistance. Naturally, it now wants to give 
back by supporting countries dependent on assistance 
from the international community. This year, we 
celebrate the tenth anniversary of the establishment of 
a national system for official development assistance. 
The focus of the development assistance provided by 
Slovakia reflects the needs of countries that rely on such 
assistance and responds to the global challenges within 
the international community. Slovakia has experience 
in political and economic transition and integration 
into European and trans-Atlantic structures. Slovakia 
now primarily shares the lessons it has learned from 
building civil society and public governance reforms 
with the countries of the Eastern Partnership and the 
Western Balkans, as well as others, including Kenya 
and Afghanistan. Slovakia concentrates on poverty 
eradication by facilitating access to health care and 
education and by enhancing the status of women and 
young people in those countries.

We are going through turbulent times. The United 
Nations has the potential to be a global leader in ensuring 
peace and prosperity for all. But if its effectiveness is 
not enhanced, the Organization’s relevance will be 
at risk. In order to perform all its tasks, the United 
Nations must be strong, inclusive and open. Global 
links require strengthening existing partnerships with 
regional organizations, partners from the private sector 
and, last but not least, civil society. We understand 
that the United Nations needs sufficient financial and 
human resources to effectively fulfil its mandates, but 
we call for their more efficient use.

This year, Slovakia celebrates the twentieth 
anniversary of its sovereign existence. It was only 
natural that the first steps of Slovakia as a sovereign 
State led to the United Nations. The principles and 
objectives of the United Nations represent the firm 
cornerstone of Slovak foreign policy, based on the 
values of effective multilateralism. Over these 20 years, 
Slovakia’s cooperation with the United Nations has 
strengthened and intensified as Slovakia has grown 
and as its position as a stable democratic country and a 
reliable, proactive partner at the international level has 
been strengthened. Thanks to that development, in June 
I was able to host a summit of 20 Eastern and Central 
European presidents in Bratislava, where we discussed 
ways to address the current financial and economic 
crisis and on good regional cooperation.

Slovakia has been contributing to a wide range 
of United Nations activities through its work in the 
Organization’s main bodies and its direct involvement 
in more than 17 peacekeeping operations, as well as by 
implementing over 400 humanitarian and development 
projects in more than 20 countries worldwide. Having 
won the trust of its partners, Slovakia has been elected 
to all relevant United Nations bodies, enabling it to 
promote and enforce even more effectively the values 
of the United Nations in all three main pillars of its 



work. I can assure the General Assembly that Slovakia 
will continue its tireless efforts to serve and assist in 
meeting the United Nations goals as a reliable partner.
